DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on March 28, 2022, claims 1, 4, 5, 7, 9, 12, 13, 15, 17, and 20 were amended and claims 6 and 14 were cancelled.
Claims 1, 3-5, 7-9, 11-13, 15-17, 19, and 20 are currently pending and under examination, of which claims 1, 9, and 17 are independent claims. 

Response to Amendment
Applicant’s amendments to the specification have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of independent claims 1, 9, and 17  have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 3-5, 7-8, 11-13, 15-16, and 19-20 depend directly, or indirectly, from independent claims 1, 9, and 17.

Claim Objections
The following claim is objected to because of the following informalities:  
Claim 8, line 4, replace “UI” with “user interface”.  
Claim 16, line 4, replace “UI” with “user interface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman et al. (US Patent Publication No. 2020/0281165 A1) (“Heintzelman”) in view of Trundle et al. (US Patent Publication No. 2010/0289643 A1) (“Trundle”).
Regarding independent claim 1, Heintzelman teaches:
An air conditioner comprising: Heintzelman: Paragraph [0041] (“…a home automation system including a comfort system (e.g., an HVAC system)…”)
a communicator; Heintzelman: Paragraph [0063] (“FIG. 3 is an illustrative schematic block diagram of the HVAC controller 22 in communication with the security system controller 38 of FIG. 2. As discussed above with reference to FIG. 2, the HVAC controller 22 and/or the security system controller 38 may be accessed and/or controlled from a remote location over the first network 56 and/or the second network 60 using a remote wireless device 52 such as, for example, a smart phone, a tablet computer, a laptop or personal computer, a wireless network-enabled key fob, an e-reader, and/or the like. In some instances, the HVAC controller 22 may be a thermostat, but this is not required. As shown in FIG. 3, the HVAC controller 22 and the security system controller 38 may each include a communications block 76, 77 having a first communications port 54, 62 for communicating over a first network (e.g. a wireless LAN) and a second communications port 58, 64 for communicating over a second network (e.g. a WAN or the Internet)..”) [The first network reads on “a communicator”.]
a memory including at least one instruction; and Heintzelman: Paragraph [0063] (“The respective memory 80, 81 of the illustrative HVAC controller 22 and the security system controller 38 may be in communication with the respective processor 78, 79.”)
a processor coupled to the communicator and the memory and configured to control the air conditioner, wherein the processor, by executing the at least one instruction, is further configured to: Heintzelman: Paragraph [0063] [As described above.] [The HVAC controller in communication with a processor 78 reads on “a processor”.]
obtain information regarding a pet via the communicator and Heintzelman: Paragraph [0082] (“To begin, the user may use the controller 204 (or a remote device 226) to send a request to obtain the rules database to the external server(s) 212, as shown at block 302. Alternatively, or additionally, the controller 204 may automatically request the rules database. The user may provide information related to the pet or pets in the building along with the request. The external server(s) 212 may determine which particular set of rules in the network rules database 222 most closely align with the characteristics of the user's pet(s). The external server(s) 212 may then send the appropriate set of rules back to the controller 204, as shown at block 304. The rules received at the controller 204 may be stored within the controller 204 or in a remote location (e.g., a cloud network), as shown at block 306.”) Heintzelman: Paragraph [0010] (“…the rule defined event for at least one rule may comprise a detected temperature that remains above a predetermined temperature over a predetermined period of time.”) Heintzelman: Paragraph [0079] (“The rules database 210 may be downloaded onto the controller 204 located within the residence from an external server(s) 212 over a network 214. The network 214 may be a wide area network or global network (WAN), such as the Internet.”) [The requested information related to the pet reads on “obtain information regarding a pet”. As shown in FIG. 5, the network 214 reads on “the communicator”.] identify  a first set value of the air conditioner corresponding to the pet based on the obtained information; Heintzelman: Paragraph [0058] (“In some cases, for example, the HVAC controller 22 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 over the second network 60.”) Heintzelman: Paragraph [0078] (“The building automation system(s) 202 may maintain a second, or rules, database 210 including a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraph [0082] [As described above.] Heintzelman: Paragraph [0087] (“As can be seen in FIG. 8, in some cases, the data from a single sensor meeting a predetermined criteria may be sufficient to generate a recommendation, as shown at rows 502, 508, 514…Some rule defined events which may result in a recommendation include, but are not limited to, … a temperature of the pet above and/or below a predetermined temperature (e.g., using thermal imaging), combinations of any of proceeding, and/or any of the preceding (or combinations thereof) occurring for a predetermined length of time.”) [The generated recommendation for the temperature setting for the HVAC system of the pet during pet monitoring reads on “identify a first set value of the air conditioner corresponding to the pet”.  The detectable or sensed condition based on the data received from the sensors reads on “based on the obtained information”.] 
obtain a first event for entering a pet mode; … Heintzelman: Paragraph [0083] (“It is contemplated that the controller 204 may be configured to collect data in response to a particular event, such as, but not limited to …an HVAC system entering an “away” mode,… activation of a button on the controller 204 etc. Alternatively, or additionally, the sensors 206 may continually collect data. The sensors 206 may be configured to sense a condition within the building or a particular room of the building. Some illustrative conditions may include, but are not limited to, motion, temperature, sound, humidity, etc.”) Heintzelman: Paragraph [0087] (“Referring briefly to FIG. 8…the rules database 500 is provided as an example of some rules that may be generated for monitoring a pet, such as, but not limited to a dog or a cat… Some rule defined events which may result in a recommendation include, but are not limited to, … a detected temperature over a predetermined temperature, a detected humidity over a predetermined humidity, a detected temperature under a predetermined temperature, a temperature of the pet above and/or below a predetermined temperature (e.g., using thermal imaging), combinations of any of proceeding, and/or any of the preceding (or combinations thereof) occurring for a predetermined length of time.”) [When entering the “away” mode or the activation of a button on the controller to monitor the pet based on detected temperature reads on “obtain a first event”.  The monitoring of the temperature and humidity of a pet during the “away” mode reads on “entering a pet mode”.]
Heintzelman does not expressly teach that based on the air conditioner entering the pet mode according to the event, “wherein the first event occurs based on only the pet being in a house by analyzing an image received from a camera located in the house; based on the air conditioner entering the pet mode according to the first event, determine the first set value from the set value corresponding to the pet based on the obtained information and control a set value of the air conditioner according to the first set value; receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; change the set value of the air conditioner to a second set value according to the received user input and control the air conditioner according to the second set value; update the set value corresponding to the pet from the first set value to the second set value, obtain a second event for entering the pet mode; and based on the air conditioner entering the pet mode according to the second event, control the set value of the air conditioner according to the second set value”.  However, Trundle describes providing remote device (e.g., thermostat, lighting, appliance, etc.) control and/or energy monitoring. Trundle teaches:
wherein the first event occurs based on only the pet being in a house by analyzing an image received from a camera located in the house; Trundle: Paragraph [0082] (“For instance, when the system 200 determines that the last user has left a property, the system 200 may turn off the lights in the property and set the thermostat to an energy conserve mode.”) Trundle: Paragraph [0124] (“In the example shown in FIG. 10, the monitoring system analyzes images captured by the image sensor 1012 and detects presence of a pet 1018 within the property 1010 based on the analysis of the images. The monitoring system also detects that the thermostat 1014 is operating in an energy conserve mode ...”) 
based on the air conditioner entering the pet mode according to the first event, determine the first set value from the set value corresponding to the pet based on the obtained information and control a set value of the air conditioner according to the first set value; Trundle: Paragraph [0124] [As described above.] Trundle: Paragraph [0130] (“Further, the alert 1040 includes an input control 1050 that allows the monitoring system to automatically control the thermostat 1014 for the pet's comfort. When the user activates the input control 1050, the monitoring system automatically, without human intervention, controls the thermostat 1014 to maintain a temperature that is comfortable for the pet while attempting to conserve energy in any opportunity where the energy conservation would not jeopardize the safety or comfort of the pet. The monitoring system may include pet health monitoring devices (e.g., a temperature sensor for the pet) and may control the thermostat 1014 based on the health monitoring data for the pet.”) [The temperature to conserve energy while not jeopardizing the safety or comfort of the pet reads on “first set value”.  In response to detecting presence of the pet, the monitoring system automatically controlling the thermostat for the pet's comfort at the temperature to conserve energy while not jeopardizing the safety or comfort of the pet reads on “based on the air conditioner entering the pet mode according to the first event, … control a set value of the air conditioner according to the first set value”.  The automatic adjustment of the temperature for the pet’s comfort and based on health monitoring data for the pet reads on “determine the first set value from the set value corresponding to the pet”.  Based on pet’s comfort or health monitoring data for the pet reads on “the obtained information”.]
receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; Trundle: Paragraph [0064] (“In some implementations, the native monitoring application 242, 252 enables the mobile device to connect to thermostat(s) remotely and provide a user real-time, remote control of temperature in a building.”) Trundle: Paragraph [0125] (“…the monitoring system determines that an alert 1040 should be sent to one or more users associated with the property 1010 based on the monitored sensor data, the monitored device status, and the anticipated weather. The alert 1040 provides a message indicating current values for the sensed activity with the property 1010, the status of an energy consuming device within the property 1010, and the anticipated weather to enable the one or more users to assess the potentially unhealthy situation for the pet and take action accordingly.”) Trundle: Paragraph [0128] (“The alert 1040 further includes an input control 1046 that enables a user to adjust the thermostat. A user may activate the input control 1046 to display a thermostat adjustment interface with which the user can provide input and set the thermostat to an appropriate setting for comfort of the pet.”) 
change the set value of the air conditioner to a second set value according to the received user input and control the air conditioner according to the second set value; Trundle: Paragraphs [0064], [0125] and [0128] [As described above.] [The user adjusting the thermostat from the current values based on the anticipated weather reads on “change the set value of the air conditioner to a second set value”.  In response to the user input, connect to thermostat(s) remotely and provide a user real-time, remote control of temperature in a building reads on “control the air conditioner according to the second set value”.]
update the set value corresponding to the pet from the first set value to the second set value, obtain a second event for entering the pet mode; and Trundle: Paragraphs [0064], [0125], and [0128] [As described above.] Trundle: Paragraph [0129] (“In addition, the alert 1040 includes an input control 1048 that causes the monitoring system to monitor actual temperature within the property 1010. A user may activate the input control 1048 to cause the monitoring system to monitor an actual temperature with the property 1010 and provide the user an additional alert when the temperature begins rising to an unsafe level.”) [The user changing the temperature (“the second set value”) from the current values (“the first set value”) based on the anticipated weather or the temperature rising to an unsafe level for the pet reads on “update the set value corresponding to the pet from the first set value to the second set value”.  Based on the additional alert, the user changing the temperature reads on “obtain a second event for entering the pet mode”.]
based on the air conditioner entering the pet mode according to the second event, control the set value of the air conditioner according to the second set value. Trundle: Paragraphs [0064], [0125], and [0128]-[0129] [As described above.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman and Trundle before them, for the first event of Heintzelman to occur based on only the pet being in a house by analyzing an image received from a camera located in the house; based on the air conditioner entering the pet mode according to the first event, determine the first set value from the set value corresponding to the pet based on the obtained information and control a set value of the air conditioner according to the first set value; receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; change the set value of the air conditioner to a second set value according to the received user input and control the air conditioner according to the second set value; update the set value corresponding to the pet from the first set value to the second set value, obtain a second event for entering the pet mode; and based on the air conditioner entering the pet mode according to the second event, control the set value of the air conditioner according to the second set value because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent a pet from either suffering.  A user would be enabled to connect to thermostat(s) remotely and provide a user real-time, remote control of temperature in a building. For example, a user may take the user's mobile device on a business trip out of town. While the user is out of town, the weather at the user's home becomes unexpectedly hot. The user may use native monitoring application to control the thermostat(s) in the user's home to turn the air conditioning system on or adjust a temperature of the home to a desired level. In this example, when the temperature becomes hot and the user has a pet that remains in the home, the user may lower the temperature of the thermostat to cool the home to increase the comfort of the pet.  The monitoring system would alert a user to a possible unhealthy situation for the pet and enables the user to take appropriate action. Trundle: Paragraphs [0064] and [0107]
Regarding claim 3, Heintzelman and Trundle teach all the claimed features of independent claim 1, from which claim 3 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, 
wherein the first set value is a set value for setting a set humidity, a set temperature, and an operating mode of the air conditioner according to the information regarding the pet, and Heintzelman: Paragraph [0058] (“In some cases, for example, the HVAC controller 22 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 over the second network 60.”) Heintzelman: Paragraph [0078] (“The building automation system(s) 202 may maintain a second, or rules, database 210 including a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraphs [0082] and [0087] [As described above.] [The humidity set points, temperature set points, and operating schedule read “a set humidity, a set temperature, and an operating mode of the air conditioner”.] 
Heintzelman does not expressly teach “the user input is a user input for changing at least one of the set humidity, the set temperature, and the operating mode of the air conditioner”. However, Trundle teaches:
the user input is a user input for changing at least one of the set humidity, the set temperature, and the operating mode of the air conditioner. Trundle: Paragraph [0064] (“In this example, when the temperature becomes hot and the user has a pet that remains in the home, the user may lower the temperature of the thermostat to cool the home to increase the comfort of the pet.”)
The motivation to combine Heintzelman and Trundle, as explained in claim 1, is incorporated herein.
Regarding claim 4, Heintzelman and Trundle teach all the claimed features of independent claim 1, from which claim 4 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, 
wherein the processor is further configured to receive the information regarding the pet input via a first user interface displayed on a user device via the communicator, and Heintzelman: Paragraph [0080] (“Once the notification has been received at the notification module, the notification may be displayed on the user interface 234, 236 of the device 226, 228.”) Heintzelman: Paragraph [0081] (“The pet owner may enter pet details at the user interface of the controller 204...”) Heintzelman: Paragraph [0072] (“In other cases, the user interface 82, 83 may be a touch screen LCD panel that functions as both display and keypad. The touch screen LCD panel may be adapted to solicit values for a number of operating parameters and/or to receive such values…”) [As shown in FIG. 5, the user device 226 reads on “a first user interface” communicating through the network 214, which reads on “the communicator”.]
the information regarding the pet comprises at least one of a type, a breed, a size, and a hair length of the pet. Heintzelman: Paragraph [0081] (“… the rules database 210 may include a plurality of rules established for a particular type of pet, breed of pet, age, weight, etc…The network rules database 222 may include a plurality of different rules sets tailored to different animals, breeds, ages, weights, etc. The appropriate set of rules may be downloaded to the controller 204 in response to a pet owner identifying the details of the pet to the controller 204. The pet owner may enter pet details at the user interface of the controller 204, through a remote device, or through a web client, as described above.”)
Regarding claim 5, Heintzelman and Trundle teach all the claimed features of independent claim 1, from which claim 5 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, 
wherein the processor is further configured to obtain the information regarding the pet and… Heintzelman: Paragraph [0081] (“…a pet owner identifying the details of the pet to the controller 204. The pet owner may enter pet details at the user interface of the controller 204, ...”) 
Heintzelman  does not expressly teach “set information regarding time for entering the pet mode via the communicator, and wherein the second event occurs at a time corresponding to the set information”.  However, Trundle teaches:
…set information regarding time for entering the pet mode via the communicator, and the second event occurs at a time corresponding to the set information. Trundle: Paragraph [0130] [As described in claim 1.] Trundle: Paragraph [0132] (“The system 200 also may monitor geographic location data over time to determine a direction in which a user is currently traveling or determine typical travel schedules or patterns for a user. The system 200 may use the determined direction to determine whether the user is moving toward or away from a monitored property. The system 200 may use the typical travel schedules or patterns for the user to determine when a user typically travels to a property.”) Trundle: Paragraph [0064] (“The user may use native monitoring application 242, 252 to control the thermostat(s) in the user's home to turn the air conditioning system on or adjust a temperature of the home to a desired level. In this example, when the temperature becomes hot and the user has a pet that remains in the home, the user may lower the temperature of the thermostat to cool the home to increase the comfort of the pet.”) [Based on the scheduled time that the user is away from the home/property, the monitoring system changing the temperature for pet’s comfort reads on “set information regarding time for entering the pet mode”. While the user is away, the changing of the temperature based on temperature changes in the home or weather conditions reads on “the second event occurs at a time corresponding to the set information”.]
The motivation to combine Heintzelman and Trundle, as explained in claim 1, is incorporated herein.
Regarding claim 7, Heintzelman and Trundle teach all the claimed features of independent claim 1, from which claim 7 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, further comprising: 
a sensor coupled to the processor and configured to detect indoor environment information, wherein the processor is further configured to: Heintzelman: Paragraph [0044] (“In some cases, the controller(s) 22 may be a thermostat…Such a thermostat may include (e.g. within the thermostat housing) or have access to a temperature sensor for sensing an ambient temperature at or near the thermostat. In some instances, the controller(s) 22 may be a zone controller, or may include multiple zone controllers each monitoring and/or controlling the comfort level within a particular zone in the building or other structure.”)
obtain the indoor environment information of the house based on the sensor Heintzelman: Paragraph [0044] [As described above.] and obtain outdoor environment information via the communicator; and… Heintzelman: Paragraph [0067] (“Additionally, the HVAC controller may communicate with a temperature sensor and/or humidity sensor located outside of the building or structure for sensing an outdoor temperature and/or humidity if desired.”) [FIG. 2 shows the HVAC controller wirelessly communicating with the sensors through a wireless communication link, which reads on “the communicator”.]
Heintzelman does not expressly teach “based on a command for entering the pet mode input via a notification user interface displayed on a user device, and based on the obtained indoor environment information and outdoor environment information obtained from the user device via the communicator, enter the pet mode”.  However, Trundle teaches:
…based on a command for entering the pet mode input via a notification user interface displayed on a user device, and based on the obtained indoor environment information and the outdoor environment information obtained from the user device via the communicator, enter the pet mode. Trundle: Paragraphs [0064], [0125] and [0128] [As described in claim 1.] Trundle: Paragraph [0069] and FIG. 2 (“In some implementations, native monitoring application 242, 252 uses a real-time weather feed (e.g. from national weather service) to help guide intelligent, automated decision making on thermostat temperature. The native monitoring application 242, 252 may receive weather information from the monitoring application server 260 or from another source on the Internet. The native monitoring application 242, 252 may periodically update the weather information or receive weather related alerts. The native monitoring application 242, 252 may account for the weather information in automatically controlling thermostat…”) [The mobile device connecting to the thermostat remotely to provide user real-time remote control of temperature reads on “based on a command for entering the pet mode input via a notification user interface displayed on a user device”. Based on the status of energy consuming within the property and the weather, adjusting the thermostat for comfort of pet reads on “based on the obtained indoor environment information and the outdoor environment information…enter the pet mode”. As shown in FIG. 2, the native monitoring application in the mobile device transmitting the weather data reads on “from the user device via the communicator”.]
The motivation to combine Heintzelman and Trundle, as explained in claim 1, is incorporated herein.
Regarding claim 8, Heintzelman and Trundle teach all the claimed features of claim 7, from which claim 8 depends. Heintzelman also teaches: 
The air conditioner according to claim 7, 
wherein, based on an indoor environment of the house being beyond a threshold humidity and a threshold temperature range corresponding to the pet according to the obtained indoor environment information, Heintzelman: Paragraph [0078] (“…a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraph [0088] (“Yet another example rule may define the rule defined events as no motion, a temperature (indoor or outdoor depending on the location of pet) above a predetermined threshold, a humidity (indoor or outdoor depending on the location of pet) above a predetermined threshold where all of the motion, temperature and humidity criteria are met for a predetermined length of time 506, 518.”) the notification UI is displayed on the user device. Heintzelman: Paragraph [0072] (“In one example, the user interface 82, 83 may be a physical user interface that is accessible at the HVAC controller 22 or the security system controller 38, and may include a display and/or a distinct keypad. The display may be any suitable display.”) Heintzelman: Paragraph [0080] (“…the controller 204 determines that a recommendation or notification be sent to the pet owner's device 226 and/or to the pet caretaker's device 228… The remote devices 226, 228 may be any internet connected device including a smart phone, tablet, e-reader, laptop computer, personal computer, etc…Once the notification has been received at the notification module, the notification may be displayed on the user interface 234, 236 of the device 226, 228.”) [The recommendation or notification sent to the remote device 226 to be displayed reads on “the notification UI is displayed on the user device”.]
Regarding independent claim 9, this claim recites similar functional limitations as corresponding claim 1 and is rejected using the same teachings and rationale.
Claim 11 recites a method that is implementing the functions of claim 3 with substantially the same limitations.  Therefore, the rejection applied to claim 3 above also applies to claim 11.
Claim 12 recites a method that is implementing the functions of claim 4 with substantially the same limitations.  Therefore, the rejections applied to claim 4 above also applies to claim 12.
Claim 13 recites a method that is implementing the functions of claim 5 with substantially the same limitations.  Therefore, the rejections applied to claim 5 above also applies to claim 13.
Claims 15 and 16 recite a method that is implementing the functions of claims 7 and 8 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 7 and 8 above also apply to claims 15 and 16, respectively.
Regarding independent claim 17, Heintzelman teaches:
A non-transitory computer readable medium comprising instructions, that when executed by a processor of an air conditioner, cause the air conditioner to: Heintzelman: Paragraph [0041] (“…a home automation system including a comfort system (e.g., an HVAC system)… the systems and methods described herein may be applied to commercial buildings, hotels, apartment buildings, etc.”) Heintzelman: Paragraph [0063] (“Additionally, the illustrative HVAC controller 22 … may … include a processor (e.g. microprocessor, microcontroller, etc.) 78, 79 and a memory 80, 81.”)
The remaining features of independent claim 17 recite functions corresponding to independent claim 1 with substantially the same limitations.  Therefore, the rejections applied to independent claim 1 above also applies to independent claim 17.
Claim 19 recites a computer readable medium that is implementing the functions of claim 3 with substantially the same limitations.  Therefore, the rejections applied to claim 3 above also applies to claim 19.
Claim 20 recites a computer readable medium that is implementing the functions of claim 4 with substantially the same limitations.  Therefore, the rejections applied to claim 4 above also applies to claim 20.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2017/0108236 A1 to Guan et al. describes an environment control system achieving a series of smart, automatic, manual, or semi-automatic operations. For example, such operations may be, adjusting home lighting devices through automatic sensing of movements of persons, detecting and alarming functions of smart home security system, automatic temperature and humidity adjustment, weather, and pets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M. CHOI/Patent Examiner, Art Unit 2117